SETTLEMENT AGREEMENT AND RELEASE THIS SETTLEMENT AGREEMENT AND RELEASE (the “Agreement”) is dated as of June , 2008 (the “Effective Date”) by and between (i) Black Forest International, LLC (“BFI”) a Delaware limited liability company, (ii) Earth Biofuels, Inc. and all of its subsidiaries, which include, but are not limited to, Earth LNG, Inc., a Texas corporation, and each of Applied LNG Technologies USA, L.L.C., Fleet Star, Inc., Apollo Leasing, Inc. and Arizona LNG, L.L.C., each of which are wholly owned subsidiaries of Earth LNG (collectively referred to hereinafter as “EBOF”) a Delaware corporation and (iii) PNG Ventures, Inc. (“PNGX”) a Nevada corporation. (BFI, EBOF and PNGX may be referred to hereinafter individually as a “Party” and collectively as the “Parties.”) WHEREAS on or about April 9, 2008, EBOF issued 535,000 shares of Series A Preferred Stock (the “Preferred Stock,” a copy of the stock certificate representing the Preferred Stock has been attached hereto as Exhibit A) to BFI which carried certain rights, powers and preferences as outlined in the Certificate of Amendment of the Certificate of Incorporation of EBOF (the “Certificate of Designation,” a copy of which has been attached hereto as Exhibit B) filed with the Delaware Secretary of State and disclosed in EBOF’s Form 8-K filed with the United States Securities and Exchange Commission on April 25, 2008; WHEREAS, the Preferred Stock provided certain rights, powers and preferences, including a restriction on selling or otherwise disposing of any EBOF asset (which was violated pursuant to the actions taken by EBOF related to the BCA Deal defined below) and a mandatory redemption which required EBOF to redeem the Preferred Stock on April 27, 2008, at a redemption price of $1.35 per share of Preferred Stock for a total redemption amount of $722,250 (the “Mandatory Redemption Amount”), the failure to deliver such Mandatory Redemption Amount being a “Deemed Liquidation Event” (as defined in the Certificate of Designation); WHEREAS, the Preferred Stock provided certain rights, powers and preferences, including the right to convert the Preferred Shares into shares of EBOF’s common stock (the “Common
